Citation Nr: 1436736	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  06-18 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and posttraumatic stress disorder (PTSD) and as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.  He also had a period of other than honorable service from April 1969 to June 1973.  A December 1978 administrative decision found that the latter period of service was dishonorable for VA purposes and that the Veteran was not entitled to benefits based on that period of service. 
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's claim was subsequently transferred to the RO in Winston-Salem, North Carolina.  

In a May 2013 decision, the Board denied the Veteran's claim.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in March 2014, the Court granted the parties' Joint Motion for Remand (Joint Motion) and vacated the Board's May 2013 decision.

The Board notes that there is a paperless, electronic Virtual VA claims file associated with the Veteran's claim.  A review of the documents currently in that file reveals that certain documents may be relevant to the issue on appeal.  The Board notes that there are no documents in the paperless, electronic VBMS claims file relevant for the Veteran's claim.

The Veteran testified before the undersigned Veterans Law Judge in May 2010.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran was afforded several VA examinations regarding his hypertension.  However, none of those examinations discussed whether the Veteran's hypertension was caused by his exposure to herbicides while serving in the Republic of Vietnam.  More specifically, there is no medical evidence addressing the National Academy of Sciences' (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) that concluded there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  Therefore, on remand, the AOJ should obtain an opinion to determine if the Veteran's hypertension is related to his exposure to herbicides during his period of active duty service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's hypertension is related to herbicide exposure in service (notwithstanding the fact that it may not be a presumed association). 


The examiner should also state whether the Veteran's hypertension was caused by or permanently aggravated by his service-connected coronary artery disease.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



